DETAILED ACTION
In view of the appeal brief filed on October 29, 2020, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/DMITRY SUHOL/Supervisory Patent Examiner, Art Unit 3715                                                                                                                                                                                                        Notice of Pre-AIA  or AIA  Status



The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1 at line 13 recites “the continued presence of the mobile device”, this recitation lacks a clear antecedent basis because there is no prior recited “continued presence”.  If this is a newly recited element, “the” or “said” should not be used.
Claim 9 at line 1 recites “the retrieved player ID”, this recitation lacks a clear antecedent basis because there is no prior recited “retrieved player ID”.   If this is a newly recited element, “the” or “said” should not be used.
Claim 10 at lines 3 and 5 recites “a mobile device” and claim 10 at line 8 and others recited “the mobile device”.  These recitations render the number of mobile devices recited unclear and also render the intended mobile device unclear.  Because two mobile devices with two different operational relationships have been recited, it is not clear if there is a single device with both operational relationships or if there are two devices.  With regard to the recitations at line 8 and beyond, which of the devices that is intended to be the antecedent for each recited “the mobile device” is not clear.  Examiner suggests that the recitation at line 5 be amended to “the mobile device” to clarify all of these issues.
Claim 10 at line 6 and 9 recites “a radio frequency signal”, these two recitations render the number of signals unclear and if one RF signal is intended the second recitation should be amended to be “the radio frequency signal”.
Claim 10 at line 13 recites “the continued presence of the mobile device”, this recitation lacks a clear antecedent basis because there is no prior recited “continued presence”.  If this is a newly recited element, “the” or “said” should not be used.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-12 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication 2013/0017884 by Price and further in view of U.S. Publication 2016/0093166 by Panambur.
Regarding claim 1, Price discloses a mobile device interface device installable on a wagering game terminal (see the hardware and associated instructions on the EGM as mapped below, Examiner noting that “installable” is a broad limitation and covers hardware and programming that is present on a single machine.) comprising: 
a reader for reading readable data elements (fig. 4; para. 104-107; para. 69-71, 75 – see code generation on the mobile device via communication link 412); 
a radio frequency transceiver operable to communicate directly with a mobile device (fig. 4; para. 108-110 – see long range communication between mobile device and EGM); 
a processor operable for verifying that the mobile device is in close proximity to the mobile device interface device via the radio frequency transceiver establishing a direct radio frequency communication to the mobile device (fig. 4; para. 108-110 – see long range communication managed by the EGM); 

logging on the mobile device to activate an operational function of the wagering game terminal to play a wagering game on the wagering game terminal (para. 32-35 – see the operational functions associated with the connection, e.g. player tracking, bank account, social, etc.); 
monitoring the continued presence of the mobile device near the interface device via the direct radio frequency communication to the mobile device (para. 58-59 – see the disclosed “implicit request to terminate” via lost signal); and 
logging off the mobile device, deactivating the operational function and stop playing the wagering game of the wagering game terminal if the direct radio frequency communication is broken with the mobile device by the mobile device moving beyond a predetermined range (para. 58-62 – see termination of gameplay and logging out); and 
an interface capable of communication with other equipment (fig. 4; para. 100-101; 410 – see direction communication with server).
Price is silent regarding wherein the radio frequency transceiver is set to receive the radio frequency communication at a predetermined reduced range.  Panambur teaches this feature at para. 74-77, see the reduced range for carding out of a machine via a mobile device leaving a threshold range.  Because the references are from a similar art and concerned with a similar problem, i.e. mobile device connections to EGMs, it would have been obvious to one having ordinary skill in the art at the time of filing to construct Price’s auto-logoff with a range less than the possible range of the wireless communication technology in order to allow for improved player account security by ensuring that the player in front of the EGM is the one that is logged into the machine as taught by Panabur at para. 58-59. 
Regarding claim 10, this claim is rejected as discussed above with regard to claim 1.
Regarding claim 2, Price discloses wherein the data retrieved and the continued presence of the mobile device is used to gain access to operate the wagering game terminal (para. 58-62).
Regarding claim 4, Price discloses wherein the reader is limited to reading readable data elements of the mobile device within less than a predetermined distance (fig. 4; para. 104-107; para. 67-71, 75 – see reading of optical code of mobile device.  Examiner notes that this limitation is met by any optical reader.  The recited “predetermined distance” is not related to any other elements within the claim and as such does not provide for a meaningful limitation to the distance required.  For instance any distance that is the physical or technical limit of communication meets this limitation.).
Regarding claims 5 and 14, Price discloses wherein the mobile device is a cell phone (para. 113).
Regarding claims 6, 12 and 15, Price discloses wherein the radio frequency transceiver is operable to communicate using Bluetooth protocol (para. 110).
Regarding claim 7, Price discloses wherein the readable data element is a bar code symbol displayed on a display of the mobile device (para. 75).
Regarding claims 8 and 12, Price discloses wherein the readable data element is a Near Field Communication tag on the mobile device (para. 75)
Regarding claims 9 and 11, Price discloses wherein the retrieved player ID number and the continued presence of the mobile device allows access to a player tracking system (para. 58-62 – see termination of gameplay and logging out when the mobile device is outside of range.).
Regarding claim 16, Price discloses wherein the readable data elements are identification data for the player (para. 68).
Claims 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Price and Panambur and further in view of U.S. Publication 2014/0087849 by Page.
Regarding claims 3 and 13, With regard to the other equipment being the wagering game terminal controller.  The mapping of Price to the independent claims that relies upon that other device to be either a server or another user’s mobile device is not consistent with this newly added limitation.  Price’s mobile device communication is performed in the gaming controller and is not an independently controlled module and Price does not explicitly disclose such an arrangement of independent controllers.  However, prior art Page teaches that independent modules/add-ons can operate independently to act as a relay for communication modules that are installed on the candle to enable communications between the gaming machine and a user device (see Page at fig. 1; para. 57-59).  Because the references are from a similar art and concerned with a similar problem, i.e. gaming machine user device communication, it would have been obvious to one having ordinary skill in the art at the time of filing to construct Price’s mobile device communication interface as an add-on for an existing gaming machine, because constructing a device as an add-on to an existing gaming machine allows for faster feature improvement to the gaming machine because gaming machines are highly regulated and upgrades to machines are more time consuming and expensive to perform.  And accordingly the add-on device in Page allows for quick and inexpensive updates to existing gaming machine as taught by Page at para. 34-37.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER J IANNUZZI whose telephone number is (571)272-5793.  The examiner can normally be reached on M-F 9:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PETER J IANNUZZI/Examiner, Art Unit 3715       

/DMITRY SUHOL/Supervisory Patent Examiner, Art Unit 3715